OPINION
LANSING, Judge.
Mary Callander brings for review, by writ of certiorari, a decision by the Commissioner of Economic Security affirming her disqualification from receiving unemployment compensation benefits. Callan-der was disqualified for voluntarily discontinuing her employment with Starkman Drug. Callander had been a recipient of unemployment compensation since June 1982. She had been hired as a full-time manager of the greeting card department and had been working for six weeks before she quit on March 22, 1983.
On judicial review, the findings are to “be reviewed in the light most favorable to the decision, and if there is evidence reasonably tending to sustain them, they will not be disturbed.” White v. Metropolitan Medical Center, 332 N.W.2d 25 (Minn.1983); see Booher v. Transport Clearings of Twin Cities, Inc., 260 N.W.2d 181 (Minn.1977). The Commissioner determined that Callander voluntarily terminated her employment without good cause attributable to the employer, under Minn.Stat. § 268.09, subd. 1(1) (1982). This determination is reasonably supported by the record and thus the decision to disqualify her was a proper one.
Affirmed.